Carley, Judge.
Appellants in these companion cases appeal from convictions of livestock theft.
Appellants urge that their warrantless arrest was illegal and that the trial court erred in not so ruling and in allowing into evidence “the product” of this illegal arrest. Appellants made no written motion upon arraignment attacking the legality of their arrest. Bryant v. State, 224 Ga. 235 (161 SE2d 312) (1968). Nor did appellants make a written motion to suppress “the products” of their arrest under Code Ann. § 27-313. Compare State v. Watson, 143 Ga. App. 785 (240 SE2d 194) (1977). There was no error. Yeldell v. State, 240 Ga. 37 (239 SE2d 364) (1977); Peppers v. State, 144 Ga. App. 662 (242 SE2d 330) (1978).

Judgments affirmed.


Quillian, P. J., and Shulman, J., concur.